Citation Nr: 1626082	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 2003 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at an April 2016 hearing before the Board; a transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain records of VA and private treatment referenced in the record and to provide an additional VA examination.  At the April 2016 hearing, the Veteran indicated that he had participated in therapy for posttraumatic stress disorder (PTSD) with private providers and at the Vet Centers in Denver and Boulder.  The Veteran and his mother also mentioned at the hearing that the Veteran had a neuropsychological evaluation in 2014 with a VA provider in Denver; currently, the only neuropsychological evaluation is an April 2012 examination.  Finally, the August 2012 rating decision references a Disability Benefits Questionnaire filled out by a private practitioner, Dr. J. R. T., that is not currently associated with the claims file.  VA must attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran testified at the April 2016 hearing that his condition has worsened since his last examination such that he had to stop attending his college courses.  Thus,VA must provide an additional examination to determine the current severity of the Veteran's service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and request that he execute them authorizing VA to obtain medical treatment records from private physicians who have treated his PTSD.  If properly completed releases are received, request treatment records from the physicians identified by the Veteran.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

2.  If necessary, provide the Veteran with a medical release form and request that he execute it authorizing VA to obtain medical treatment records from the Boulder and Denver Vet Centers.  Obtain the Veteran's complete medical records from these Vet Centers; copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

3. Obtain the Veteran's complete medical records from the Denver VA Medical Center, to include the 2014 neuropsychological evaluation referenced at the hearing.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  After completing the above, schedule the Veteran for a VA examination to determine the current severity of his service-related PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

The complete bases for all medical opinions must be provided.

5.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


